Appellant has filed and argued a motion herein in which he agrees with the opinion of Presiding Judge Hawkins, except in one particular only, and that is relative to the phrase: "Up to this point we have condensed the evidence for the State, it being appellant's contention that same is insufficient to support the conviction. In determining such question we must look at the evidence in the strongest light for the State, and we entertain no doubt that the State's evidence, if accepted by the jury as true supports the verdict."
His argument is that such rule is a dangerous one to apply in a rape case because of the fact that the minds of the jurors are easily inflamed in such cases, more so than in any other character of alleged crime, and further argument is presented that the State's case should not be taken in its strongest light, unless the same "comports with human experience," and there are therein cited instances that are claimed not to comport with human experience in the facts that are presented to us in this case. Many of these instances have been dealt with in our original opinion and disposed of satisfactorily to us, — such as the filing of a complaint against appellant by prosecutrix' mother on the day after the alleged assault. The further fact that prosecutrix was calm and at times joked with the doctor during a three hour operation in which he wired together her jaw, broken as it was said to be in three places, may not comport with human experience, but doubtless showed a remarkable amount of self-control, and we are unwilling to say that such self-control could be utilized to contradict the fairly satisfactory evidence upon which the jury evidently relied, and we do not think it is sufficient to show that this lady was fabricating her story that she told on the witness stand in the trial hereof.
It will be noticed that this man was convicted of an assault with intent to rape. Evidently some one assaulted this woman; physical injuries were present in abundance. Either she did it, or some one else did, and it seems to us that the method that *Page 527 
she described before the jury might as well comport with human experience as any other that might have been given under such circumstances as these. Soon after the occurrence the lady told the first person aiding her that some one had broken her jaw; she told her mother the same thing. It also appears that appellant made a statement to one Bryant of a similar import, although appellant afterwards denied the whole thing, but failed to enlighten the jury as to any of the particulars of the transaction. These facts again confirm us in the correctness of the original opinion in this case, and under the peculiar facts in this case testified to by witnesses before the jury we see no reason to say that such uncontroverted facts do not comport with human experience. While it may be true that facts such as these, showing a brutal assault upon a woman, might be calculated to inflame the minds of the jurors, we do not think any such results are evidenced by the amount of punishment meted out to appellant by the jury's verdict in this cause, he having received the lowest penalty for the offense charged. We think the reasoning in the original opinion is correct and properly disposes of the cause.
The motion is overruled.